PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RADFORD, WILLIAM, MALCOLM
Application No. 16/361,997
Filed: 22 Mar 2019
For: UNIBODY STRUCTURAL FRAME FOR AN INTERLOCKING STRUCTURAL BLOCK, AN INTERLOCKING STRUCTURAL BLOCK, AND A SYSTEM OF 
:
:
:
:	DECISION ON PETITION
:
:
:
INTERLOCKING STRUCTURAL BLOCKS

This is a response to the petition to withdraw holding of abandonment filed June 18, 2021.
 
The petition is DISMISSED AS MOOT.

Applicant asserts “The above-identified application is currently abandoned due to an error by the USPTO in the handling of a Response after Final. Instead of processing the request for continued examination (RCE) under 37 CFR 1.114, an Advisory Action was issued, resulting in the abandonment of the application.”

Upon review of the record, a final Office action was mailed October 23, 2020, setting a three (3) month shortened statutory period for reply. On April 23, 2021, an RCE and submission under 37 CFR 1.114 were filed, accompanied by the RCE fee and a three (3) month extension of time fee. On May 14, 2021, an Advisory Action was mailed, stating that the Request for Reconsideration did not place the application in condition for allowance. 1

Upon review of the file, the application has not been held abandoned, as such, the petition is dismissed as moot. The RCE and submission under 37 CFR 1.114 and three month extension of time filed April 23, 2021 are a proper and timely reply to the final Office action mailed October 23, 2020. The application will be referred to the Technology Center for further examination in due course.

The application is being referred to Technology Center Art Unit 3633 for appropriate action.
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Upon review of the file, the RCE cover sheet (Form PTO/SB/30) was not included with the reply filed April 23, 2021. It appears that applicant submitted a duplicate copy of the first page of the submission under 37 CFR 1.114. However, as the paper states the response is filed with a request for continued examination and the proper RCE fee is paid, this is considered a request for continued examination in accordance with 37 CFR 1.114.